Citation Nr: 1613114	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depressive disorder, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex.

2.  Entitlement to a disability rating greater than 10 percent for residuals of a contusion and infection of the right mid-tibial cortex.

3.  Whether new and material evidence has been received to reopen a claim of service connection for myocardial infarctions (claimed as heart attacks).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO denied the Veteran's claim of entitlement to a disability rating greater than 10 percent for residuals of a contusion and infection of the right mid-tibial cortex ("right leg scar residuals").  The Veteran disagreed with this decision in December 2008.  He perfected a timely appeal in September 2009.

This matter also is on appeal from a July 2009 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex (which was characterized as a service connection claim for depression).  The Veteran disagreed with this decision in September 2009.  He perfected a timely appeal in March 2010.  Although the Veteran requested a Board hearing when he perfected a timely appeal, he failed to report for this hearing when it was scheduled in October 2010.  Thus, his hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2015).

In July 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain updated treatment records for the Veteran, schedule him for an updated examination to determine the current nature and severity of his service-connected right leg scar, and obtain an addendum opinion concerning the nature and etiology of his psychiatric disability.  The requested records subsequently were associated with the Veteran's claims file.  The requested examination occurred in August 2012.  And the requested addendum opinion was obtained in August 2012 as well.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an April 2013 rating decision, the AOJ assigned an earlier effective date of February 24, 1982, for the 10 percent rating assigned for the Veteran's service-connected right leg scar residuals.

In a January 2016 rating decision, the AOJ denied, in pertinent part, the Veteran's request to reopen a claim of service connection for myocardial infarctions (claimed as heart attacks).  The Veteran disagreed with this decision in February 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of whether new and material evidence has been received to reopen a claim of service connection for myocardial infarctions (claimed as heart attacks) is addressed in the REMAND portion of the decision below and  is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence indicates that the Veteran's current acquired psychiatric disability other than PTSD, to include depressive disorder, is not related to active service or any incident of service, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex.

2.  The record evidence indicates that the Veteran's service-connected residuals of a contusion and infection of the right mid-tibial cortex are manifested by, at worst, complaints of pain and tenderness.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability other than PTSD, to include depressive disorder, was not incurred in or aggravated by active service, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  

2.  The criteria for a disability rating greater than 10 percent for residuals of a contusion and infection of the right mid-tibial cortex have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7804 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April 2008 and in January and in November 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  They also informed the Veteran to submit medical evidence showing that his service-connected residuals of a contusion and infection of the right mid-tibial cortex had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA letters issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in January 2009.  

As will be explained below in greater detail, the evidence does not support granting service connection for an acquired psychiatric disability other than PTSD, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex.  The evidence also does not support granting an increased rating for his service-connected residuals of a contusion and infection of the right mid-tibial cortex.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he failed to report for his Board hearing when it was scheduled.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed acquired psychiatric disability other than PTSD and active service.  The Veteran also has been provided with VA examinations which address the current nature and severity of his residuals of a contusion and infection of the right mid-tibial cortex.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD (which he characterized as depression) during active service.  He alternatively contends that his current depression is related to active service.  He also contends that his service-connected residuals of a contusion and infection of the right mid-tibial cortex caused or contributed to his current depression.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because an acquired psychiatric disability other than PTSD, to include depressive disorder, is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex.  The record evidence does not support the Veteran's assertions regarding in-service incurrence, a continuity of symptomatology since service, or that a service-connected disability caused or aggravated (permanently worsened) his current acquired psychiatric disability other than PTSD (diagnosed as depressive disorder).  It shows instead that, although the Veteran currently experiences disability due to a depressive disorder, it is not related to active service or any incident of service, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex.  For example, the Veteran's available service treatment records show that, on a pre-enlistment physical examination in November 1977, prior to his entry on active service in June 1978, the Veteran reported a pre-service medical history of depression or excessive worry and nervous trouble which the in-service clinician attributed to stress.  Clinical evaluation of the Veteran's psychiatric system was normal.  At his separation physical examination in February 1982, the Veteran denied all relevant in-service medical history and his psychiatric system was normal clinically.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for an acquired psychiatric disability other than PTSD, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex.  It shows instead that, although the Veteran has been diagnosed as having and treated for an acquired psychiatric disability (diagnosed as depressive disorder) since his service separation, it is not related to active service or any incident of service, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex.  For example, on VA outpatient treatment in September 2007, the Veteran's depression screen was negative.

In June 2008, the Veteran complained of depression which had lasted for 10 years and began 13 years earlier "after his wife got her tubes tied - he said he objects to not have any say in the matter."  He also reported current relationship issues with his wife yelling a lot.  He slept 4 hours per night.  He denied any history of suicide attempts.  He had a good relationship with his mother before she died and had a current good relationship with his father.  Mental status examination of the Veteran showed a clean appearance, psychomotor activity within normal limits, normal speech, no delusions, hallucinations, paranoia, obsessions, or looseness of associations, goal-directed thought processes, no psychotic symptoms, no suicidal or homicidal ideation, full orientation, good concentration, fair short-term memory, poor long-term memory, fair judgment and insight, and good impulse control.  The Axis I diagnoses included depressive disorder, not otherwise specified.  

In July 2008, the Veteran complained he had too much stress.  He was depressed and had sleep difficulty and sleep latency issues.  He also reported drinking "a great deal" and experiencing "6-8 anxiety attacks per month.  He will get dizzy, lightheaded, [and] panic acutely."  Mental status examination of the Veteran showed normal speech, normal thought processes, logical thought content, intact associations, abnormal thoughts, normal judgment, fair insight, full orientation, normal remote memory, impaired attention, and normal concentration.  The Axis I diagnoses included major depressive disorder and panic disorder.

In September 2008, the Veteran's complaints included depression and anger and difficulty sleeping.  He was "tired and moderately depressed today, no suicide threat."  The assessment included moderate recurrent major depressive disorder and panic disorder without agoraphobia. 

On VA mental disorders examination in February 2010, the Veteran's complaints included depression.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  This examiner noted that the Veteran was treated for "various psychosocial problems" by VA clinicians in the past.  "His depression as treated between June and September 2008 was clearly seen as secondary to more current psychosocial factors."  He was married to his wife and had 4 children.  He was employed.  The VA examiner stated:

This Veteran acknowledges that he first began experiencing symptoms of depression approximately 15 years ago when he found out that his wife got her tubes tied without ever having consulted him about this.  This was when the Veteran wanted to have more children.  He reports that his depression has been more or less persistent ever since.  He reports other stressors that contribute to his depression including ongoing family stress, recent [erectile dysfunction] that has affected his relationship with his wife, and also significant financial difficulty.

The Veteran reported that he stopped outpatient treatment for his psychosocial stressors in September 2008.  A history of "episodic alcohol abuse" was noted.  Mental status examination of the Veteran showed he was "generally within normal limits," good hygiene and grooming, good eye contact, somewhat rapid and pressured speech "due to distress during the exam," rational and goal-directed thought processes, no evidence of hallucinations or delusions, no evidence of obsessions, compulsions, phobias, or ritualistic behaviors, full orientation, intact short-term memory and concentration, and reported "episodic disruptions in his focus and concentration due to the ongoing depression and distress that he experiences.  The VA examiner diagnosed the Veteran as having chronic and moderate clinical depression with some anxious features.  He opined that the Veteran's depression was not caused by or the result of active service, including as due to his service-connected residuals of a contusion and infection of the right mid-tibial cortex.  The rationale for this opinion was that the Veteran's depression was "maintained and even aggravated by ongoing current and non-military psychosocial stressors including what appears to be a rather chaotic and stressful family life.  The Veteran acknowledges that he has trouble setting limits and to put it somewhat bluntly it does appear that his wife and children walk all over him."  The rationale also was that the Veteran's current financial troubles caused or contributed to his depression.  This examiner stated, "There is simply no evidence that the Veteran's leg condition is a significant contributor to his ongoing depression."  He also stated that "the Veteran readily acknowledged that his depression is secondary to the psychosocial issues that I have mentioned."  The Axis I diagnosis was chronic moderate depressive disorder, not otherwise specified, with anxious features.

In an August 2012 addendum to the February 2010 VA examination, the VA examiner who conducted that examination stated that his opinion at that time was "that the Veteran's depression was not in any way related to his military service or a leg condition for which []he is seeking service connection.  It is made clear in my report [th]at the Veteran's depression was secondary to psychosocial stressors that occurred after he was in the military.  There was no evidence of any aggravation of his depression caused by his medical issues."  Following another review of the Veteran's claims file, the VA examiner opined that it was less likely than not that any currently diagnosed psychiatric disability was aggravated by the Veteran's service-connected residuals of a contusion and infection of the right mid-tibial cortex.  The rationale for this opinion was that the Veteran's historical depression "is unrelated to his leg condition.  Based [on] all the evidence that I have available, I can render this opinion with a high degree of confidence."

The Board acknowledges the Veteran's assertions that his current acquired psychiatric disability other than PTSD (which he characterized as depression) is related to active service or, alternatively, his service-connected residuals of a contusion and infection of the right mid-tibial cortex caused or aggravated this disability.  Despite the Veteran's assertions to the contrary, the competent medical evidence (in this case, a February 2010 VA examination report and August 2012 addendum) demonstrate that his current acquired psychiatric disability (diagnosed as depressive disorder) is not related to active service or any incident of service, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex.  The Board finds it highly significant that the Veteran himself admitted at his VA examination in February 2010 that his depression had begun only 15 years earlier, or in approximately 1995, nearly 13 years after his service separation.  The Board also finds it highly significant that the Veteran also admitted at his February 2010 VA examination that his depression was related to his current psychosocial stressors rather than to anything which had occurred during or after active service.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for this disability.  Accordingly, the Board finds that the criteria for service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex, have not been met.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of an acquired psychiatric disability other than PTSD have been continuous since service.  He asserts that he continued to experience symptoms of depression after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability other than PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability other than PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to an acquired psychiatric disability other than PTSD for many years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1982) and initial reported symptoms related to depression in approximately 2008 (a 26-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including residuals of a contusion and infection of the right mid-tibial cortex (1982).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to an acquired psychiatric disability other than PTSD.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board again notes that, when examined for VA adjudication purposes in February 2010, the Veteran admitted that his depressive symptoms had begun only 15 years earlier and were related to current psychosocial stressors and not active service.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for a right lower leg disability and for a right kidney disability in March 1982, 1 month after his service separation in February 1982, but did not claim service connection for an acquired psychiatric disability other than PTSD or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim in October 2008.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim, he reported that his acquired psychiatric disability other than PTSD had begun during active service.  As noted elsewhere, he subsequently reported on VA examination in February 2010 that his acquired psychiatric disability other than PTSD had begun in approximately 1995.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between his current acquired psychiatric disability other than PTSD, to include depressive disorder, and active service, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating Claim

The Veteran contends that his service-connected residuals of a contusion and infection of the right mid-tibial cortex are more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  The Board notes in this regard that service connection is in effect only for residuals of a contusion and infection of the right mid-tibial cortex ("right leg scar residuals").  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected right leg scar residuals, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected right leg scar residuals, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with this disability is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected residuals of a contusion and infection of the right mid-tibial cortex ("right leg scar residuals") currently are evaluated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804 (unstable or painful scars).  See 38 C.F.R. § 4.118, DC 7804 (2015).  A 10 percent rating is assigned under DC 7804 for 1 or 2 scars that are unstable or painful.  A higher 20 percent rating is assigned for 3 or 4 scars that are unstable or painful.  A maximum 30 percent rating is assigned for 5 or more scars that are unstable or painful.  Id.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 10 percent for residuals of a contusion and infection of the right mid-tibial cortex.  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that his residuals of a contusion and infection of the right mid-tibial cortex are manifested by, at worst, complaints of pain and tenderness.  For example, on VA scars examination in April 2008, the Veteran reported no current scar pain or tissue breakdown.  "Once the scar healed it remained healed."  Physical examination showed a 1 centimeter (cm) by 1 cm superficial scar located on the right anterior lower leg overlying the shin bone just below halfway between the knee and the foot which was not unstable, without pain or "sensation to sharp," no adherence to underlying tissue, no irregular skin texture, no atrophic skin, a shiny appearance to the entire scar, no scaly skin, depression of the surface contour of the scar on palpation approximately 1 millimeter (mm) below the skin surface for the entire scar, no inflammation, edema, or keloid formation, normal skin color, no area of induration, no skin inflexibility in any area of the scar, and no limitation of motion or limitation of function caused by the scar.  The diagnosis was a scar in the right anterior tibia.

On VA bones examination in August 2009, the Veteran's complaints included flare-ups of leg pain at night.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his leg pain flared up at night.  He was able to stand for 1 hour and walk for 30 minutes or less.  Physical examination showed tenderness to palpation of the right tibia.  There was "[n]o evidence of osteomyelitis or infection at present."  An electromyograph (EMG) taken in May 2002 was normal.  The VA examiner stated that "the symptoms [that] the Veteran describes are not related to the contusion of the tibia."  The diagnosis was right tibia residual of contusion as subjective mild bone tenderness with no evidence of nerve damage related to the contusion.  

On VA scars examination in August 2009, the Veteran complained of numbness over his right tibia scar.  The VA examiner stated that this scar was "difficult to discern."  Physical examination showed a superficial 1 cm by 1 cm scar which was not painful, had no signs of skin breakdown, no inflammation, no edema, no keloid formation, and no other disabling effects.  The diagnosis was a scar of the right lower extremity.

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in August 2012, the Veteran's complaints included "more throbbing during sleep or driving a good amount of time."  He reported that the skin in the area of the scar "is the same."  He was able to continue working during flare-ups "without absence or loss of work; he changes position for a few minutes or seconds and uses a Tramadol for relief."  There was a full range of motion of the bilateral lower extremities without any additional limitation of motion on repetitive testing.  Physical examination of the knees showed no tenderness to palpation on the joint lines or soft tissues, 5/5 muscle strength, no evidence or history of recurrent patellar subluxation/dislocation, scars that were not unstable or painful.  The diagnoses were tibial contusion, tibial scar, and chronic periostitis of the tibia.

On VA scars DBQ in August 2012, the Veteran denied any changes in his scar since his 2009 VA examination.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed no painful or unstable scars of the trunk or extremities, a superficial non-linear scar measuring 1.5 cm by 1.5 cm on the right lower extremity which was non-tender to palpation or vibration, decreased sensation "of scar material itself," and "decreased mobility of scar tissue relative to surrounding skin."  The VA examiner stated that there was no current clinical evidence of osteomyelitis although there was evidence in the Veteran's service treatment records of cellulitis with subperiosteal reaction consistent with periostitis.  This examiner also stated, "The scar does not cause any impairment or functional imitations."  This examiner stated further that:

The residuals of the in-service contusion and infection include chronic periostitis and situational right lower leg pain.  The leg pain causes short-duration interruption of his work duties at Walmart (seconds to minutes) but responds to his medication (Tramadol) and somewhat to his body position changes.  But no musculoskeletal or neurologic impairment or functional limitation.

The diagnosis was a right leg (distal shin) scar.

The Veteran has contended that his service-connected residuals of a contusion and infection of the right mid-tibial cortex are more disabling than currently evaluated.  The Board acknowledges that, although he experiences pain as a result of this service-connected disability, the Veteran's pain associated with his residuals of a contusion and infection of the right mid-tibial cortex are compensated adequately by the 10 percent rating currently assigned for this disability under DC 7804.  See 38 C.F.R. § 4.118, DC 7804 (2015).  The Board also finds it highly significant that the Veteran specifically denied experiencing any pain due to his residuals of a contusion and infection of the right mid-tibial cortex on VA examination in April 2008.  The Board also finds it highly significant that, although the Veteran complained of flare-ups of leg pain at night which he attributed to his residuals of a contusion and infection of the right mid-tibial cortex at his VA examination in August 2009, the VA examiner stated that these complaints were not related to the service-connected residuals of a contusion and infection of the right mid-tibial cortex.  Critically, repeated physical examinations of the Veteran's right tibia scar during the pendency of this appeal have shown that it is neither painful nor unstable.  Thus, the medical evidence does not support assigning a disability rating greater than 10 percent for the Veteran's service-connected residuals of a contusion and infection of the right mid-tibial cortex under DC 7804.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for this disability.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for residuals of a contusion and infection of the right mid-tibial cortex have not been met.


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected residuals of a contusion and infection of the right mid-tibial cortex.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected residuals of a contusion and infection of the right mid-tibial cortex is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of a contusion and infection of the right mid-tibial cortex.  This is especially true because the 10 percent rating currently assigned for the Veteran's residuals of a contusion and infection of the right mid-tibial cortex effective February 24, 1982, contemplates mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The August 2012 VA examiner specifically found that the Veteran's service-connected residuals of a contusion and infection of the right mid-tibial cortex caused only "short-duration interruption of his work duties" and responded to medication and position changes.  This examiner also found that the Veteran's service-connected residuals of a contusion and infection of the right mid-tibial cortex did not result in any functional limitations.  The Veteran further has not been hospitalized for treatment of his service-connected residuals of a contusion and infection of the right mid-tibial cortex at any time during the appeal period.  Finally, as noted elsewhere, the record evidence does not indicate that the symptomatology associated with this disability is not contemplated within the relevant rating criteria found in the Rating Schedule such that the Veteran is entitled to referral for extraschedular consideration under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, including as due to service-connected residuals of a contusion and infection of the right mid-tibial cortex, is denied.

Entitlement to a disability rating greater than 10 percent for residuals of a contusion and infection of the right mid-tibial cortex is denied.


REMAND

The Veteran also contends that new and material evidence has been received to reopen his previously denied claim of service connection for myocardial infarctions (claimed as heart attacks).  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.

As noted in the Introduction, the AOJ denied the Veteran's request to reopen a claim of service connection for myocardial infarctions (claimed as heart attacks) in a January 2016 rating decision.  The Veteran disagreed with this decision in February 2016.  To date, a Statement of the Case (SOC) has not been issued by the AOJ on this claim.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issue of whether new and material evidence has been received to reopen a claim of service connection for myocardial infarctions (claimed as heart attacks).  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


